We have carefully reviewed the facts in this case and in the light of appellant's insistence in his motion for rehearing that there was no evidence corroborating prosecutrix in regard to her claim that she yielded her person to him relying upon his promise to marry her. It seems well settled that she must be corroborated by evidence of others, both as to the fact of intercourse with appellant and also that same was engaged in by her because of her reliance upon his promise to marry. From other evidence than her own must appear facts which tend to show that he did so promise to marry her prior to the act or acts of intercourse alleged.
Aside from the numerous witnesses to the good character of Miss *Page 659 
Morrison, prosecutrix herein, there were four witnesses for the State. None of these, nor any other witness, seem to have given testimony which upon mature consideration appears to support prosecutrix on the proposition under discussion, viz. the promise to marry. . Her father gave no testimony bearing upon the question of such promise. Her mother testified to certain matters, but an examination of same reveals the fact that she herself says they were only what were told her by prosecutrix. A doctor who examined prosecutrix makes no mention of anything relating to a promise to marry. A Mr. Hibbit testified that in October or November, 1920, he overheard a telephone communication between prosecutrix and appellant relating to a house or some rooms in Hamilton. He heard appellant say that up to this time he had been unable to get any rooms. Whether the rooms referred to were for the joint use of appellant and Miss Morrison, or for one or the other alone, or for the use of other persons, does not appear in the testimony of said witness. We are afraid that we sought to extract corroboration from the testimony of Mr. Hibbit and that of prosecutrix's mother, but being convinced that if we did so, we were in error and that the record before us affords no corroboration of the testimony as to the promise of marriage, it is our duty to attempt to correct the error, and the motion for rehearing will be granted. Slaughter v. State, 86 Tex. Crim. 527, 218 S.W. Rep. 767; Adams v. State, 87 Tex. Crim. 67, 219 S.W. Rep. 460; James v. State, 72 Tex. Crim. 155; Wisdom v. State, 45 Tex.Crim. Rep.; Bishop v. State, 68 Tex.Crim. Rep..
For the reasons stated the motion for rehearing will be granted, the affirmance set aside, and the judgment reversed and the cause remanded.
Reversed and remanded.